Robertson Electric,




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 1, 2015

                                      No. 04-15-00514-CV

         SELECT BUILDING SYSTEMS, INC. and Tri-Bar Ranch Company, Ltd.,
                               Appellants

                                                v.

                              ROBERTSON ELECTRIC, INC.,
                                      Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 13-212
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        Appellants’ briefs were due November 25, 2015. On November 23, 2015, Select Building
Systems, Inc. and Tri-Bar Ranch Company, Ltd., filed an unopposed motion stating that all
parties have reached agreement to settle their disputes and requesting the appeal be abated. The
motion states the parties’ agreements require compliance by December 31, 2015.

        We decline to abate the appeal. However, in order to facilitate the settlement and
disposition of this appeal, we grant an extension of time to file the appellants’ briefs. We
therefore order the parties file by January 14, 2016, either a motion that disposes of this appeal
in accordance with Texas Rule of Appellate Procedure 42.1 or all of the appellants’ briefs.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court